Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to restriction requirement dated 3/9/2021.

Applicant’s election without traverse of Group I-figures 1-3 and 5-8 in the reply filed on 5/3/2021 is acknowledged.

	The status of the claims is as follows based on a preliminary amendment:
		Claims 10, 15-16, and 20 have been withdrawn from consideration; and
		Claims 1-9, 11-14, and 17-19 are herein addressed in detail below.

	The applicant’s information disclosure statements dated 1/8/2019 and 7/15/2020 have been considered and copies have been placed in the file.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 12-14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffberg (8,225,458).
Hoffberg (8,225,458) discloses a system comprising a motor (62-64, see figure 5), coupled to a closure (1) through an output linkage (5-7) and operable to move the closure (1) between a closed position and an open position, and a high-bandwidth clutch (61) having a dynamic response coupling the motor (62-64) with the closure (1) [Claim 1];
The clutch is a manetorheological/magneto fluid clutch (column 24, lines 35-49) [Claim 3]; 
The system is configured to hold the closure (1) one of an opened and closed position or intermediate position (block 104 in figure 9) [Claim 12];
Further comprising a spring (67) to bias the closure (1) in opposition to a force by the motor (62-64) [Claim 13];
Hoffberg (8,225,458) further discloses a gearbox with a mating bear (63) and a gearhead reducer (62) to reduce output speed of the motor (62-64); [Claim 14] 
Hoffberg (8,225,458) still further discloses a press sensor (sensor network 41 shown in Figure 4 and throughout the specification) to control the movement of the door (1) via the motor and clutch; [Claim 17] and
Hoffberg (8,225,458) still further discloses an angle sensor for locating the position of the door (see background of the invention and numerous art that discloses angle sensors for door operators are well known in the art) [Claim 18].
With respect to claims 1 and 2, Hoffberg (8,225,458) fails to specifically the bandwidth of the clutch to be greater than 10 Hz or 25 Hz.
.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffberg (8,225,458) in view of Arenz (8,596,153 B2).
All of the elements of the instant invention are discussed in detail above except providing an output linkage in the form of a leadscrew and nut.
Arenz (‘153) disclose a motor door drive having a leadscrew and nut connected between a motor and door to drive a door/closure between an open and closed position.
It would have been obvious before the effective filing date of the claimed invention to provide the motor drive of Hoffberg (8,225,458) with a leadscrew and nut as taught by Arenz (‘153) since a leadscrew and nut provides a uniform and smooth movement of the door between a fully open and closed position.  Still furthermore, the motor assembly of Hoffberg (8,225,458) would operate equally as well when utilizing a leadscrew and nut assembly to drive a closure/door between two positions.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffberg (8,225,458) in view of Bailey (6,108,975).

Bailey (‘975) discloses a door drive having a driven pulley system connected between a motor and door to drive a door/closure between open and closed positions.
It would have been obvious before the effective filing date of the claimed invention to provide the motor drive of Hoffberg (8,225,458) with a driven pulley system as taught by Bailey (‘975) since a driven pulley system allows one to easily connect the clutch to the output drive as well as makes it easier to replace any parts of the system.  Furthermore, the system of Hoffberg (8,225,458) would operate equally as well when utilizing a driven pulley system.  
[NOTE: Linkage systems, leadscrew and nut systems, and pulley systems to help drive a closure between an open and closed positions are art equivalent and all perform the same function and any of them perform equally as well based on the size and weight of the door to be moved]

Claims 1, 8, 9, 11, 12, 14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DaDeppo et al. (10,040,406) in view of Hoffberg (8,225,458).
DaDeppo et al. (10,040,406) discloses a system comprising a motor (312), coupled to a closure (102) through an output linkage (see figures 5A-5D) and operable to move the closure (102) between a closed position and an open position, [Claim 1];
DaDeppo et al. (10,040,406) further discloses the closure to be a tailgate (see figures 2A and 3A). [Claim 8];
9];
Wherein the motor (312) is disposed outside of the closure/tailgate (102) (see figures 5A-5D). [Claim 11], 
Wherein the system holds the tailgate open or closed (see figures 2A and 3A). [Claim 12];
Wherein a gearbox (see figures 5B-5D, worm gear (314), gear train (316), etc…) between the motor and output linkage(s).  [Claim 14]; 
A sensor to determine the angular location of the closure/tailgate (column 2, lines 37-67, column 3, lines 1-15, and detailed throughout the specification); [Claim 18] and
A rearview camera (106, shown in Figures 2A, 2B, 3A, and 3B as well as throughout the entire specification) that recognize objects/gestures/etc… [Claim 19]
DaDeppo et al. (10,040,406) fail to disclose a high bandwidth clutch having a response greater than 10Hz.
Hoffberg (‘458) discloses a high-bandwidth clutch (61) having a dynamic response coupling the motor (62-64) with the closure (1).
It would have been obvious before the effective filing date of the claimed invention to provide the drive system of DaDeppo et al. (10,040,406) with a high bandwidth clutch as taught by Hoffberg (‘458) since a clutch prevents a motor from burning out or overheating.  Furthermore, it would have been obvious before the effective filing date of the claimed invention to provide the clutch with a bandwidth greater than 10Hz since the bandwidth of the clutch is an engineering design and to one of ordinary skilled in the art and would have been obvious before the effective filing date .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.  Specifically, Lanigan et al. (8,764,071) disclose an angle sensor for a door drive system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634